                 Case 3:19-cv-05292-TLF Document 24 Filed 08/19/20 Page 1 of 9



1

2

3

4                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
5                                       AT TACOMA

6       RICKEY F.,
                                                           Case No. 3:19-cv-05292
7                              Plaintiff,
            v.                                             ORDER REVERSING AND
8                                                          REMANDING DEFENDANT’S
        COMMISSIONER OF SOCIAL                             DECISION TO DENY BENEFITS
9       SECURITY,
10                             Defendant.

11

12          Plaintiff has brought this matter for judicial review of Defendant’s denial of his

13   applications for disability insurance benefits (“DIB”) and supplemental security income

14   (“SSI”) benefits.

15          The parties have consented to have this matter heard by the undersigned

16   Magistrate Judge. 28 U.S.C. § 636(c); Federal Rule of Civil Procedure 73; Local Rule

17   MJR 13. For the reasons set forth below, the ALJ’s decision is reversed and remanded

18   for further administrative proceedings.

19                                     I.    ISSUES FOR REVIEW

20          1.   Did the ALJ err at step two of the sequential evaluation?
            2.   Did the ALJ properly evaluate Plaintiff’s testimony?
21          3.   Did the ALJ err at step five?
            4.   Did Plaintiff receive effective assistance of counsel at the
22               administrative hearing?

23

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 1
              Case 3:19-cv-05292-TLF Document 24 Filed 08/19/20 Page 2 of 9



1                                        II.    BACKGROUND

2           On August 20, 2009, Plaintiff first filed applications for disability insurance

3    benefits and supplemental security income benefits, alleging a disability onset date of

4    January 31, 2009. AR 76. Plaintiff’s applications were denied upon initial administrative

5    review and on reconsideration. Id. A hearing was held before Administrative Law Judge

6    (“ALJ”) Thomas Robinson on March 24, 2011. Id. On April 27, 2011, ALJ Robinson

7    issued a partially favorable decision, finding that Plaintiff was disabled between January

8    31, 2009 and May 20, 2010. AR 76-90.

9           On October 30, 2012, Plaintiff filed new filed applications DIB and SSI, this time

10   alleging a disability onset date of September 30, 2012. AR 99. Plaintiff’s applications

11   were denied upon initial administrative review and on reconsideration. Id. A hearing was

12   held before ALJ Gary Elliott on April 23, 2014. Id. On June 18, 2014, ALJ Elliot issued a

13   decision finding that Plaintiff was not disabled. AR 96-107.

14          Plaintiff filed new applications for DIB and SSI on November 25, 2015, alleging a

15   disability onset date of September 1, 2015. AR 16, 253-61, 265-66, 267-72. Plaintiff’s

16   applications were denied upon initial administrative review and on reconsideration. AR

17   16, 175-83, 186-91, 192-98. A hearing was held before ALJ S. Andrew Grace on

18   September 21, 2017. AR 39-75. On April 10, 2018, ALJ Grace issued a written decision

19   finding that Plaintiff was not disabled. AR 13-29. ALJ Grace also found that the prior two

20   ALJ decisions were administratively final. AR 16. The Social Security Appeals Council

21   denied Plaintiff’s request for review on February 19, 2019. AR 1-6.

22          On April 24, 2019, Plaintiff filed a complaint in this Court seeking judicial review

23   of the ALJ’s written decision. Dkt. 5.

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 2
              Case 3:19-cv-05292-TLF Document 24 Filed 08/19/20 Page 3 of 9



1                                   III.    STANDARD OF REVIEW

2           Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner's

3    denial of social security benefits if the ALJ's findings are based on legal error or not

4    supported by substantial evidence in the record as a whole. Revels v. Berryhill, 874

5    F.3d 648, 654 (9th Cir. 2017). Substantial evidence is “‘such relevant evidence as a

6    reasonable mind might accept as adequate to support a conclusion.’” Biestek v.

7    Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal citations omitted).

8                                          IV.   DISCUSSION

9           In this case, the ALJ found that Plaintiff had the severe, medically determinable

10   impairments of degenerative disc disease, osteoarthritis of the hip, obesity, diabetes

11   mellitus, mild osteoarthritis of the knee, chronic pain syndrome, and peripheral

12   neuropathy. AR 20.

13          The ALJ also found that Plaintiff had the non-severe impairments of major

14   depressive disorder, cataracts, glaucoma, myopia, astigmatism, presbyopia, a spider

15   bite to the forearm, a skin rash, proteinuria, hypercholesterolemia, gastroenteritis, and

16   asthma. AR 20-21.

17          Based on the limitations stemming from these impairments, the ALJ found that

18   Plaintiff could perform a reduced range of light work. AR 22. Relying on vocational

19   expert (“VE”) testimony, the ALJ found that while Plaintiff could not perform his past

20   work, he could perform other light unskilled jobs at step five of the sequential evaluation;

21   therefore, the ALJ determined at step five that Plaintiff was not disabled. AR 27-28, 67-

22   72.

23

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 3
              Case 3:19-cv-05292-TLF Document 24 Filed 08/19/20 Page 4 of 9



1           A. Whether the ALJ erred at step two of the sequential evaluation

2           Plaintiff contends that his condition has worsened since the ALJ issued his

3    decision, and that he has been diagnosed with “severe” depression and diabetes with

4    complications. Dkt. 20, p. 1.

5           At step two of the sequential evaluation process, the ALJ determines whether the

6    claimant “has a medically severe impairment or combination of impairments.” Smolen v.

7    Chater, 80 F.3d 1273, 1290 (9th Cir. 1996) (citation omitted); 20 C.F.R. §§

8    404.1520(a)(4)(ii), 416.920(a)(4)(ii). An impairment is "not severe" if it does not

9    "significantly limit" the ability to conduct basic work activities. 20 C.F.R. §§ 404.1521(a),

10   416.921(a); see also Social Security Ruling (“SSR”) 96-3p.

11          At step two, the ALJ found Plaintiff’s diabetes to be a severe impairment, but

12   found that Plaintiff’s depression caused no more than mild functional limitations in the

13   paragraph B domains, and was therefore non-severe during the period at issue. AR 20-

14   21; see 20 C.F.R. §§ 404.1520a(d)(1), 416.920a(d)(1) (noting that when the Social

15   Security Administration rates the degrees of limitation as “none” or “mild,” in the

16   paragraph B domains, the agency will generally conclude that a claimant’s impairment

17   is not severe, unless the evidence otherwise indicates that there is more than a minimal

18   limitation in the claimant’s ability to do basic work activities).

19          Here, the ALJ decided Plaintiff’s case for the period between Plaintiff’s alleged

20   onset date, September 1, 2015, and the date of the ALJ’s decision, April 10, 2018. AR

21   18, 28. Plaintiff does not contend that the ALJ erred in evaluating the severity of his

22   depression and diabetes during this period, but instead argues that his condition

23   worsened after the ALJ issued his decision. Dkt. 20, p. 1. If Plaintiff’s condition

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 4
              Case 3:19-cv-05292-TLF Document 24 Filed 08/19/20 Page 5 of 9



1    worsened after April 10, 2018, the proper course is for Plaintiff to file a new application

2    and present new evidence so the agency can ascertain whether Plaintiff’s conditions

3    were disabling after the ALJ issued his decision.

4           B. Whether the ALJ properly evaluated Plaintiff’s testimony

5           Plaintiff maintains that the ALJ erred by not considering the extent to which the

6    side effects of his medication impact his ability to work. Dkt. 20, p. 1.

7           An ALJ must consider side effects of medication taken for pain or other

8    symptoms when assessing a claimant’s allegations. See 20 C.F.R. §§

9    404.1529(c)(3)(iv); 416.929(c)(3)(iv); see also Social Security (“SSR”) 16-3p (noting that

10   a claimant may not agree to take prescription medications because the side effects are

11   less tolerable than the symptoms).

12          Plaintiff contends that his pain medication makes him drowsy and prevents him

13   from performing any work. Dkt. 20, p. 1. Plaintiff testified that he left his job as a shuttle

14   driver because the drowsiness caused by his medication made it difficult for him to

15   drive, and testified that he did not take his medication on the day of his hearing so he

16   could drive to the hearing safely. AR 23, 44-46, 296, 314. The ALJ included in Plaintiff’s

17   residual functional capacity (“RFC”) a restriction involving operating motor vehicles. AR

18   22-23. Despite this limitation, the vocational expert (“VE”) testified that there would still

19   be a significant number of jobs Plaintiff could perform at step five. AR 27-28, 67-72.

20          Plaintiff also contends that he cannot sit or stand for long periods of time and

21   requires a cane to ambulate. Dkt. 20, p. 1. Plaintiff’s RFC restricts him to standing

22   and/or walking no more than 4 hours in an 8-hour day, and permits him to use a

23   handheld assistive device at all times when standing or walking. AR 22. Despite these

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 5
              Case 3:19-cv-05292-TLF Document 24 Filed 08/19/20 Page 6 of 9



1    limitations, the VE testified that that there would still be a significant number of jobs

2    Plaintiff could perform at step five. AR 27-28, 67-72.

3           The ALJ included the appropriate limitations in the RFC to address the

4    impairments that plaintiff is arguing about; therefore, even if error occurred, it would

5    have been harmless. See Molina v. Astrue, 674 F.3d 1104, 1115, 1117 (9th Cir. 2012)

6    (“[H]armless error principles apply in the Social Security context.”); Carmickle v. Comm’r

7    of Soc. Sec. Admin., 533 F.3d 1155, 1162 (9th Cir. 2008) (“the relevant inquiry in this

8    context is . . . whether the ALJ’s decision remains legally valid, despite such error”).

9           C. Whether the ALJ erred at step five

10          Plaintiff contends that during the hearing, the VE testified that Plaintiff would be

11   able to work two hours per day. Dkt. 20, p. 1. Plaintiff argues that he would be unable to

12   support himself only working two hours per day at a minimum wage job. Id.

13          In posing hypotheticals to the VE during the hearing and in a series of

14   interrogatories submitted to the VE before the hearing, the ALJ consistently asked

15   whether Plaintiff could perform full-time work given a variety of functional limitations.

16   AR 66-73, 356-60. Plaintiff’s contention appears to refer to the fact that the ALJ asked

17   the VE whether Plaintiff could perform certain jobs given a restriction to standing and/or

18   walking 2 hours in an 8-hour day, not whether Plaintiff could only work for a total of 2

19   hours per day. AR 68-72, 356-60.

20          Accordingly, the ALJ did not err at step five.

21          D. Whether Plaintiff was denied effective assistance of counsel

22          Plaintiff contends that during the hearing, his attorney “just sat there” and did not

23   ask any questions. Dkt. 20, p. 1.

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 6
              Case 3:19-cv-05292-TLF Document 24 Filed 08/19/20 Page 7 of 9



1           The Sixth Amendment right to counsel does not apply in f Social Security

2    disability cases. See Voorhes v. Astrue, 2009 WL 1955804, at *2 n. 3 (N.D. Cal. July 2,

3    2009) (quoting Holland v. Heckler, 764 F.2d 1560, 1562 (11th Cir.1985)) (a claimant has

4    “no constitutional right to counsel at a disability benefits hearing”). Moreover, Plaintiff’s

5    attorney did ask Plaintiff questions regarding his limitations during the hearing, and

6    submitted a written brief on Plaintiff’s behalf. AR 64-65, 73, 349-52.

7           E. Additional post-hearing evidence

8           The record contains evidence submitted by Plaintiff after the ALJ issued his

9    decision. AR 36. The Appeals Council denied review of Plaintiff’s claim and opted not to

10   exhibit this evidence, reasoning that it did not show a reasonable probability of changing

11   the outcome. AR 3.

12          This Court must consider this additional material in determining whether the

13   ALJ’s decision is supported by substantial evidence. See Brewes v. Commissioner of

14   Social Security, 682 F.3d 1157, 1160 (9th Cir. 2012) (when a claimant submits evidence

15   for the first time to the Appeals Council, which considers that evidence in denying

16   review of the ALJ's decision, the new evidence is part of the administrative which the

17   district court must consider in determining whether the Commissioner's decision is

18   supported by substantial evidence).

19          The evidence in question consists of one page of a November 6, 2017 opinion

20   from Krystina Boyko, M.D. AR 36. Dr. Boyko, a treating physician, opined that Plaintiff

21   would be unable to meet the demands of sedentary work. Id. Dr. Boyko stated that

22   Plaintiff should continue with his diabetes treatment regimen, which consists of

23   intermittent physical therapy, weight loss, and lifestyle changes. Id. In her opinion, Dr.

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 7
               Case 3:19-cv-05292-TLF Document 24 Filed 08/19/20 Page 8 of 9



1    Boyko references treatment notes, which are not attached to her opinion, but are

2    contained elsewhere in the record, and indicate that Dr. Boyko treated Plaintiff in 2016

3    and 2017. AR 36, 653-86, 738-64.

4           Dr. Boyko’s opinion is incomplete, and it reports impairments that would

5    potentially support a disability finding, as compared with the other medical opinions from

6    the period at issue that also contain relevant evaluations. AR 36 compare with AR 154-

7    56, 169-71, 422-23, 431, 448-49, 495-99, 554-57, 559-563, 779-80.

8           Yet, Dr. Boyko’s opinion is the most recent opinion from a treating source and

9    supports Plaintiff’s contention that his diabetes symptoms and limitations have

10   worsened. See Osenbrock v. Apfel, 240 F.3d 1157, 1165 (9th Cir. 2001) (“A treating

11   physician’s most recent medical reports are highly probative.”). The record only contains

12   part of Dr. Boyko’s opinion, and the record is ambiguous -- the portion of her opinion not

13   in evidence may contain information pertinent to Plaintiff’s disability claim.

14          F. Remand with Instructions for Further Proceedings

15          “‘The decision whether to remand a case for additional evidence, or simply to

16   award benefits[,] is within the discretion of the court.’” Trevizo v. Berryhill, 871 F.3d 664,

17   682 (9th Cir. 2017) (quoting Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987)). If

18   an ALJ makes an error and the record is uncertain and ambiguous, the court should

19   remand to the agency for further proceedings. Leon v. Berryhill, 880 F.3d 1041, 1045

20   (9th Cir. 2017). Likewise, if the court concludes that additional proceedings can remedy

21   the ALJ’s errors, it should remand the case for further consideration. Revels, 874 F.3d

22   at 668.

23

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 8
               Case 3:19-cv-05292-TLF Document 24 Filed 08/19/20 Page 9 of 9



1           The Ninth Circuit has developed a three-step analysis for determining when to

2    remand for a direct award of benefits. Such remand is generally proper only where

3           “(1) the record has been fully developed and further administrative
            proceedings would serve no useful purpose; (2) the ALJ has failed to
4           provide legally sufficient reasons for rejecting evidence, whether claimant
            testimony or medical opinion; and (3) if the improperly discredited
5           evidence were credited as true, the ALJ would be required to find the
            claimant disabled on remand.”
6
     Trevizo, 871 F.3d at 682-83 (quoting Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir.
7
     2014)).
8
            Here, the record includes an opinion (a portion of a lengthier opinion), that has
9
     not been considered by the ALJ, from Plaintiff’s treating physician, Dr. Boyko. Dr. Boyko
10
     opined that Plaintiff would be incapable of performing even sedentary work. AR 36. On
11
     remand, the ALJ shall take appropriate steps to develop the record by obtaining a
12
     complete copy of Dr. Boyko’s opinion, and taking additional evidence as necessary to
13
     fully evaluate whether Plaintiff meets the criterial for being considered disabled.
14
                                           CONCLUSION
15
            Based on the foregoing discussion, the Court finds the record requires further
16
     development, and requires a more complete account concerning the opinion of
17
     Plaintiff’s treating physician, Dr. Boyko. Defendant’s decision to deny benefits therefore
18
     is therefore REVERSED and this matter is REMANDED for further administrative
19
     proceedings.
20
                                                      Dated this 19th day of August, 2020.

                                                      A
21

22                                                    Theresa L. Fricke
                                                      United States Magistrate Judge
23

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 9
